Citation Nr: 0513909	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  99-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from February 1970 to 
February 1973, and from December 1987 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Nashville, Tennessee, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for PTSD; a 30 percent 
disability was assigned, with an effective date of June 28, 
1995.  Following notification of that award, the veteran 
submitted a notice of disagreement claiming that his 
disability was more disabling, and that it should be signed a 
higher disability rating.  The case was last before the Board 
in November 2003, at which time it was remanded for 
additional development.  The case has been returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
requirements to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.  

2.  The clinical signs and manifestations of the veteran's 
service-connected PTSD produces moderate symptoms that are 
productive of social and industrial impairment with reduced 
reliability and productivity as characterized by such 
symptoms as anxiety, nightmares, irritability, depression, 
and Global Assessment of Functioning Score (GAF) that ranges 
from 50 to 60.  




CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, 
Diagnostic Code 9411 (1996) and (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
in November 2000.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the rating decision that 
granted service connection for PTSD and assigned a 30 percent 
disability rating, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs).  The veteran was 
also informed of the information needed via the Board Remand 
of November 2003.  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
showing that his PTSD was producing symptoms and 
manifestations more severe than contemplated by the 30 
percent disability rating.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in April 2004, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  He informed the RO that he was 
receiving treatment from the VA.  The veteran provided the 
requisite information and those documents were obtained, and 
have been included in the veteran's claim folder.  The 
veteran was also given an opportunity to present testimonial 
evidence before the RO and the Board.  It seems clear that 
the VA has given the veteran every opportunity to express his 
opinions with respect to his claim and the VA has obtained 
all known documents and information that would substantiate 
the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
psychiatric examinations over the course of this appeal.  In 
fact, when the Board believed that it did not have enough 
information concerning the symptoms and manifestations 
produced by the psychiatric disorder, it sent the claim back 
to the RO for the purpose of obtaining that information.  It 
seems clear to the Board that the VA has attempted to acquire 
a complete and detailed picture of the veteran's mental 
disorder.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOC, the SSOCs, and 
the other documents associated with the claims, the VA 
informed him of what information he needed to establish 
entitlement to the benefits he has requested.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
issue addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letter provided to the 
appellant does not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In particular, the RO asked the veteran to tell VA 
about any additional information or evidence that the veteran 
wanted VA to try and get for him and to send VA the evidence 
that was needed as soon as possible.  By various 
informational letters, the SOC, the SSOCs, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.   

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  See Mayfield v. Nicholson, No. 
02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
the Board Remand, and the SSOCs, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issue before the Board, the 
appeal does stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The record reflects that service connection for PTSD was 
granted by the RO in a rating decision issued in September 
1997.  The RO assigned a disability evaluation of 30 percent, 
effective June 28, 1995, in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411 
(1996).  The RO based its decision, in part, on the VA 
psychiatric examination that was performed in July 1997.

In that examination, the assigned GAF score was 55 for PTSD.  
Prior to the examination, the veteran admitted that he had 
not received treatment for nearly two years (or September 
1995).  The examiner found that the veteran was experiencing 
avoidance and hyperarousal symptoms.  Irritability and 
aggressiveness were further noted.  Testing indicated that 
the veteran's memory was intact although he did have some 
difficulty with long-term memory questions.  The veteran was 
found not to be suffering from suicidal or homicidal 
ideations, obsessions, compulsions, hallucinations, or 
delusions.  The veteran admitted that he had a girlfriend and 
he was employed at the time of the examination.  The examiner 
did not per se classify the veteran's PTSD.  

The veteran was notified of the decision and he appealed 
claiming that his disability was more disabling than rated.  
In conjunction with his claim, the veteran met with RO 
personnel and conferred about the items he needed to produce 
with respect to his claim.  A transcript of the conference 
was not accomplished.  

Treatment records from 1995 to the present do show repeated 
counseling sessions for the veteran's PTSD.  However, those 
records are not consistent in time.  That is, the veteran 
obtained short-term treatment but then went for an extended 
period of time without treatment.  The private and VA medical 
treatment records indicate that the veteran obtained 
treatment in 1998 to 2000, and then again in late 2003 into 
2004.  However, they do not indicate that the veteran was 
receiving monthly or 
bi-yearly checkups prior to 1998, or after 2000 and before 
2003.  

The veteran underwent a VA psychiatric examination in August 
1999.  The veteran complained of being paranoid and not 
feeling well.  He further stated that he suffered from 
hypervigilance and sleeplessness.  Although he was working, 
he mentioned that he was suffering from short-term memory 
loss, isolation, irritability, and depression.  The examiner 
discovered that while the veteran had a girlfriend, he did 
not appear to have other social contacts except those 
required by his employment.  The veteran was determined to be 
oriented to time, person, and place, with no suicidal 
ideations.  The veteran's thought processes were found to be 
in order.  Upon completion of the examination, a GAF score of 
60 was assigned.  

A letter from a M. A. Levitch, M.D., dated May 2000, appears 
in the claims folder.  This letter is in addition to some 
treatment records of the veteran.  In the letter, Dr. Levitch 
states that he had been treating the veteran for a couple of 
months.  He found the veteran to be depressed and suffering 
from "severe" anxiety.  The veteran's concentration was 
reported to be affected as well as his short term memory.  
Again, it was written that the veteran was working but that 
he was socially isolated.  The doctor stated that the veteran 
experienced flashbacks, nightmares, and intrusive thoughts.

A medical treatment report from December 2003 reflects a GAF 
score of 50.  A VA treatment record from February 2004 shows 
a GAF score of 50 as does an evaluation from June 2004.  

The veteran last had an evaluation accomplished by the VA in 
October 2004.  The examiner reviewed the medications that the 
veteran had been taking to alleviate the symptoms of his 
disorder.  During the mental status portion of the 
examination, the veteran was found to be oriented, logical, 
goal directed, if somewhat anxious or tense.  Again, it was 
reported that the veteran's psychiatric disorder did not 
preclude him from working.  A GAF score of 55 was assigned, 
and the examiner found that the veteran was moderately 
impaired socially and mildly impaired vocationally, as a 
result of is PTSD.  

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  Between the time that the veteran first filed his 
claim for benefits and the present, new rating criteria for 
psychiatric disorders, including PTSD, became effective.  See 
61 Fed.Reg. 52,695 (1996) (to be codified at 38 C.F.R. Part 
4).  A review of the claims folder reveals that the veteran 
was provided with the old and new rating criteria in the 
March 1999 Statement of the Case.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to November 7, 1996, VA cannot apply the revised 
regulations.

Thus, the Board must evaluate the veteran's claim for an 
increased rating from June 28, 1995 (the date that service 
connection was established and a 30 percent disability rating 
was assigned) to November 7, 1996 (the effective date of the 
new criteria) under the old criteria in the VA Schedule for 
Rating Disabilities.  Moreover, the Board must evaluate the 
veteran's claim for an increased rating from the effective 
date of the new criteria under both the old criteria in the 
VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to the veteran, if indeed one is more favorable 
than the other.  

The veteran's service-connected PTSD disorder is currently 
rated as 30 percent disabling.  Under the old criteria for 
rating service connected psychoneurotic disorders, a 30 
percent rating was assigned when there was "definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  A 50 percent rating was assigned 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  

The next higher rating, a 70 percent disability rating, was 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The highest rating, a 100 
percent schedular evaluation, was warranted when all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; psychoneurotic 
symptoms existed which were totally incapacitating, bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.

The new regulations at 38 C.F.R. § 4.130 (2004) establish a 
general rating formula for mental disorders.  The formula 
assesses disability according to the manifestation of 
particular symptoms, providing objective criteria for 
assigning a disability evaluation.  Under the criteria, a 30 
percent disability rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Diagnostic Code 9411 (2004).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The medical evidence shows assignment of GAF scores ranging 
from 50 to 60.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does not support an evaluation in excess of 
30 percent for PTSD.  The various VA examinations 
accomplished since the veteran submitted his claim for 
benefits have noted depression and anxiety.  However, the 
veteran has continued to have social relations with a woman 
and none of the examiners have concluded that the veteran is 
unable to work as a result of his service-connected PTSD.  
Although the veteran's private physician reported that the 
veteran was suffering from hypervigilance, restlessness, 
nightmares, and irritability, over the course of the appeal, 
these same symptoms have not been consistently found upon 
examination.  The Board notes that when the veteran was last 
seen in October 2004, the examiner specifically stated that 
the symptoms do bother the veteran, he is still capable of 
working and has only been moderately impaired socially as a 
result of the PTSD.  

With respect to any industrial impairment from which the 
veteran may experience, the medical evidence is conclusive.  
The veteran has been capable of employment and his employment 
has not been affected by his psychiatric disability or the 
medications he takes for it.  Moreover, no medical evidence 
has been presented that insinuates that the veteran is unable 
to work as a result of his PTSD. 

The Board acknowledges the veteran and the lay statements 
presented in support of this claim.  However, the law is 
clear that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

Thus, it is the conclusion of the Board that the current 30 
percent disability rating for PTSD is appropriate, and that a 
disability rating is excess of 30 percent is not warranted.  
38 C.F.R. § 4.7 (2004).  The medical evidence of record 
indicates that the veteran does not exhibit reduced 
reliability with respect to occupational and social 
functioning.  He has not suffered from panic attacks nor is 
he unable to perform daily tasks.  He does not suffer from 
consistent and chronic suspiciousness, chronic sleep 
impairment, or moderately severe memory loss.  Additionally, 
there is no evidence indicating that the veteran has, after 
some work, difficulty with establishing and maintaining 
social relationships.  

The Board further believes that the medical evidence does not 
show that the veteran's flexibility and efficiency levels 
with respect to his employment have been reduced or cause 
considerable industrial impairment.  While the veteran does 
have some limitations with respect to his social outlets, 
that same medical evidence does not suggest that he is 
incapable of establishing or maintaining effective or 
favorable relationships with people.  In other words, the 
evidence just does not show that the criteria, either old or 
new, for a disability rating in excess of 30 percent have 
been met.  

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 30 percent rating from the 
date of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2004) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his PTSD and there is 
no indication that it causes a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


